 Case 1:19-cv-21091-NLH-KMW Document 10 Filed 04/02/20 Page 1 of 1 PageID: 65

                                 SCHALL & BARASCH L.L.C
                                           Attorneys at Law

Richard M. Schall*                                                             Moorestown Office Center
Patricia A. Barasch                                                                   110 Marter Avenue
                                                                                               Suite 105
 Also licensed in Pennsylvania                                                Moorestown, NJ 08057-3124
*Of Counsel                                                                                856-914-9200
                                                                                       856-914-9420 Fax


                                                 April 2, 2020
                                                 Via CM/ECF
      Clerk - Camden
      United States District Court for the District of New Jersey
      Mitchell H. Cohen Building & U.S. Courthouse
      4th and Cooper Streets
      Camden, NJ 08101

      Re:      Van Duyne v Stockton University; Case No. 1:19-cv-21091 (NLH/KMW)

      Dear Clerk - Camden:

              I represent the plaintiff, Emily Van Duyne, in the above-captioned matter. On March 4th,
      2020, defendant Stockton University filed a Motion to Dismiss Plaintiff’s Complaint in this
      matter (ECF No. 8), returnable on April 6th, 2020. On March 5th, 2020, plaintiff exercised her
      right to automatically extend that Motion Day to April 20th, 2020, thus making plaintiff’s
      opposition to defendant’s motion due on April 6th, 2020.

              In light of the current COVID-19 pandemic and in accordance with Standing Order 2020-
      04, filed on March 24th, 2020 and signed by the Hon. Freda L. Wolfson, U.S. Chief District
      Judge, we are writing to notify the Court that we will be filing our opposition to defendant’s
      pending Motion to Dismiss Plaintiff’s Complaint on or before May 21st, 2020. I have notified
      my adversary Jaclyn Frey, Esq. of my intentions in this regard and she has no objection.

               Thank you for your attention in this matter.

                                            Respectfully submitted,

                                        SCHALL & BARASCH, L.L.C.

                                             /s/ Patricia A. Barasch

                                        BY: PATRICIA A. BARASCH

      PAB/ cs
      cc: Jaclyn M. Frey, DAG (via CM/ECF)
          Emily Van Duyne (via email)

                                            www.SchallandBarasch.com

                                             Employee Rights Advocates
